Exhibit 10.1


MASSEY ENERGY COMPANY
 
Non-Employee Director Annual Restricted Stock Award Agreement
 
______ Shares of Restricted Stock


THIS AGREEMENT dated as of the 16th day of February, 2010, between MASSEY ENERGY
COMPANY, a Delaware corporation (the “Company”), and ___________ (“Participant”)
is made pursuant and subject to the provisions of the Massey Energy Company 2006
Stock and Incentive Compensation Plan, as such plan may be amended from time to
time (the “Plan”), a copy of which is attached. All capitalized terms used
herein that are defined in the Plan have the same meaning given them in the
Plan.
 
1.           Award of Restricted Stock.  On February 16, 2010, pursuant to the
Plan, the Committee granted to Participant, subject to the terms and conditions
of the Plan and subject further to the terms and conditions herein set forth, an
award of _______ shares, hereinafter described as “Restricted Stock.”
 
2.           Restrictions.  Except as provided in this Agreement, the shares of
Restricted Stock are nontransferable and are subject to a substantial risk of
forfeiture.
 
3.           Stock Power.  With respect to shares of Restricted Stock forfeited
under Paragraph 6 below, Participant does hereby irrevocably constitute and
appoint the Secretary and each Assistant Secretary of the Company as his
attorney-in-fact to transfer the forfeited shares on the books of the Company
with full power of substitution in the premises. The Secretary and/or the
Assistant Secretary shall use the authority granted in this Paragraph 3 to
cancel any shares of Restricted Stock that are forfeited under Paragraph 6
below.
 
4.           Vesting.  Subject to Paragraph 6 below, Participant’s interest in
the shares of Restricted Stock shall become transferable and nonforfeitable
(“Vested”) with respect to one-third of the shares of Restricted Stock on each
of February 16, 2011, February 16, 2012, and February 16, 2013.
 
5.   Death, Retirement, or Disability. If Participant dies, retires or becomes
permanently and totally disabled within the meaning of Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (“Permanently and Totally Disabled”)
while serving on the Board and prior to the forfeiture of the shares of
Restricted Stock under Paragraph 6 below, Participant’s Restricted Stock shall
be “Vested” (i.e., the restrictions on transfer and risk of forfeiture in
Paragraph 2 above shall lapse). For purpose of this Agreement, retirement shall
mean Participant’s cessation of  service on the Board with the express approval
(which may be withheld and is not guaranteed) at such time by the Board of
Directors, or the Committee that administers the Plan, of such cessation being
retirement, and a Vesting event,  for purposes of the Restricted Stock; and if
such approval is not provided, then such cessation shall not be considered
retirement for purposes hereof and such cessation shall not operate to Vest the
Restricted Stock.
 



 


-1-
 
 

--------------------------------------------------------------------------------

 

6.   Forfeiture.  Subject to Paragraph 5 above and Paragraph 7 below, all shares
of Restricted Stock that are not then Vested shall be forfeited if Participant’s
service on the Board terminates for any reason.
 
7.   Change in Control. Notwithstanding any other provision of this Agreement,
Participant’s Restricted Stock shall be Vested in full to the extent not then
Vested if Participant’s service on the Board terminates within two years
following a Change in Control other than on account of a voluntary resignation
from service on the Board.
 
8.   Voting Rights. During the period of restriction, Participant shall be
entitled to exercise voting rights with respect to the shares of Restricted
Stock.
 
    9.   Dividends and Other Distributions. During the period of restriction,
Participant shall be entitled to receive all dividends and other distributions
paid in cash or property other than Stock with respect to the shares of
Restricted Stock at the same time as any holder of shares of Stock generally
would receive such dividends and other distributions. If any dividends or
distributions are paid in Stock, such Stock shall be subject to the same
restrictions on transferability and the same rules for vesting, forfeiture and
custody as the shares of Restricted Stock with respect to which they are
distributed. No fractional shares of Restricted Stock shall accrue under this
Paragraph 9, and if Participant would otherwise be entitled to a fractional
share under this Paragraph 9, such fractional share shall be disregarded and
forfeited.
 
10.           Custody of Certificates.  Custody of stock certificates evidencing
the shares of Restricted Stock shall be retained by the Company.  The Company
shall deliver to Participant the stock certificates evidencing the shares of
Restricted Stock that Vest.
 
11.           Notice.  Any notice or other communications given pursuant to this
Agreement shall be in writing and shall be personally delivered or mailed by
United States registered or certified mail, postage prepaid, return receipt
requested, to the following addresses:
 
If to the Company:
 
 
Massey Energy Company

 
4 North Fourth Street

 
Richmond, Virginia 23219

 
Attn:  Corporate Secretary



 
        If to Participant:








 


-2-
 
 

--------------------------------------------------------------------------------

 

12.           Fractional Shares.  A fractional share shall not Vest hereunder,
and when any provision hereof may cause a fractional share to Vest, any Vesting
in such frac­tional share shall be postponed until such fractional share and
other fractional shares equal a Vested whole share.
 
13.           No Right to Continued Service.  This Agreement does not confer
upon Participant any right to continue to serve on the Board of Directors of the
Company, nor shall it interfere in any way with the right of the Company to
terminate such service at any time, if permissible.
 
14.           Change due to Capital Adjustments.  The terms of this Award shall
be adjusted as the Committee determines and as provided in the Plan for capital
adjustments which, in the judgment of the Committee, necessitates such action.
 
15.           Governing Law.  This Agreement shall be governed by the laws of
the State of Delaware.
 
16.           Conflicts.  In the event of any conflict between the provisions of
the Plan as in effect on the date hereof and the provisions of this Agreement,
the provisions of the Plan shall govern.  All references herein to the Plan
shall mean the Plan as in effect on the date hereof.
 
17.           Participant Bound by Plan.  Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof.
 
18.           Binding Effect.  Subject to the limitations stated above and in
the Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of Participant and the
successors of the Company.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.
 
MASSEY ENERGY COMPANY




 
_____________________________
Baxter F. Phillips, Jr.
President                      
 
 
Date: February 16, 2010
_____________________________
[Participant]                      
Date: February 16, 2010



- 3 -

